DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/662,133 on May 16, 2022. Please note: Claims 1, 2, 9, 10 and 15 have been amended and claims 5, 11 and 12 have been cancelled. Claims 1-4, 6-10 and 13-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the abstract of the disclosure are hereby withdrawn since the amended abstract of the specification, submitted on May 16, 2022, overcomes the objections.
The disclosure is objected to because of the following informalities:
  	In paragraph [0033], lines 10-11: "As illustrated in FIG. 2, the direction in which the ultrasonic signal is transmitted to the finger is transmitted is represented by the arrow AB" should read "As illustrated in FIG. 1, the direction in which the ultrasonic signal is transmitted to the finger is transmitted is represented by the arrow AB" because FIG. 1 illustrates what is being described.
Appropriate correction is required.

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on May 16, 2022, overcome the objections.
Claims 1-4, 6-10 and 13-15 are objected to because of the following informalities:
In the last line of Claim 1: “from user's finger” should read “from a user's finger”.
	In lines 1-2 of Claim 9 and Claim 10: “the fingerprint recognizing device comprise” should read “the fingerprint recognizing device comprises”.

Claims 2-4, 6-8 and 13-15 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20200125815 A1), hereinafter Lu, in view of Kho et al. (US 20190122018 A1), hereinafter Kho.

Regarding Claim 1, Lu teaches:
A fingerprint recognizing device (FIG. 14: 1410), comprising a plurality of ultrasonic sensing elements (See FIG. 14: 1413 and 1423; See paragraph [0122], lines 7-10: 1413 and 1423 are a plurality of ultrasonic sensing elements), wherein the plurality of ultrasonic sensing elements comprise a first electrode (1415) (See FIG. 14; See paragraph [0122], lines 13-17), a piezoelectric layer (1424) located on one side of the first electrode (See FIG. 14: 1424 located on one side of 1415; See paragraph [0122], lines 23-27), and a second electrode (1425) located on a side of the piezoelectric layer away from the first electrode (See FIG. 14: 1425 located on one side of 1424 away from 1415; See paragraph [0122], lines 23-27), wherein:
at least one of the first electrode and the second electrode comprises at least one of a plurality of materials (See paragraph [0124], lines 7-15, disclosing metals that can be included in 1415; See paragraph [0126], lines 10-17) having different sonic impedances (See TABLE 1 after paragraph [0108], showing the different sonic impedances of different materials that can compose the first and second electrode),
wherein one of the first electrode and the second electrode is away from user's finger (See FIG. 5 and paragraph [0076], lines 9-18: a user’s finger presses on the display. See FIG. 14: 1415 is below the display 1417, away from a user’s finger).
Lu does not explicitly teach (see elements emphasized in italics):
at least one of the first electrode and the second electrode comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances;
the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively, and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode, wherein the one of the first electrode and the second electrode is away from user's finger.
However, in the same field of endeavor, fingerprint sensors (Kho, Abstract), Kho teaches:
	at least one of a first electrode (313) and a second electrode (315) (See FIG. 4) comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers are made of different materials (See paragraph [0091], last seven lines: Therefore, at least one of 313 and 315 made of a multi-layer structure including more than one of the listed materials comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers are made of different materials);
the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively (See paragraph [0091] , last seven lines: Therefore, at least one of 313 and 315 is made of a multi-layer structure including more than one of the listed materials comprises a plurality of stacked sub-electrode layers), and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode (See paragraph [0091]: 313 and 315 may each include at least one of the listed materials. Therefore, the disclosure of Kho encompasses a quantity of, for example, 313 includes a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in 315), wherein the one of the first electrode and the second electrode is away from user's finger (See FIG. 4: 313 is disposed on the bottom side of 300. See paragraph [0061] and FIG. 1: the user’s finger is placed on the display module 100. Therefore, 315 is away from the a user’s finger).
Lu contained a device which differed from the claimed device by the substitution of at least one of the first electrode and the second electrode comprises at least one of a plurality of materials having different sonic impedances, but not explicitly a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances, the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively, and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode, wherein the one of the first electrode and the second electrode is away from user's finger. Kho teaches the substituted element of at least one of the first electrode and the second electrode comprises a plurality of stacked sub-electrode layers, the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively, and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode, wherein the one of the first electrode and the second electrode is away from user's finger. Their functions were known in the art to provide signals to a piezoelectric layer. The at least one of the first electrode and the second electrode taught by Lu could have been substituted with the at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different materials taught by Kho and the results would have been predictable and resulted in at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances (As shown in Lu, TABLE 1 after paragraph [0108], different metals have different sonic impedances, therefore, by including two adjacent sub-electrode layers having different materials, as taught by Kho, they would also have different sonic impedances). Furthermore, in adopting the one of the first electrode the second electrode with a greater quantity of sub-electrode layers, 1415 in FIG. 14 of Lu includes a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in 1425 in FIG. 14 of Lu, wherein 1415 is away from the user’s finger placed on 1417.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu teaches:
The fingerprint recognizing device according to claim 1, wherein the first electrode is a receiving electrode (See paragraph [0122], lines 21-23), and the second electrode is a transmitting electrode (See paragraph [0122], lines 23-32).

Regarding Claim 8, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu teaches:
A display device (FIG. 14), comprising the fingerprint recognizing device (1410) according to claim 1, and a display module (FIG. 14: 1417).

Regarding Claim 9, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 8, wherein the fingerprint recognizing device comprise an underlying substrate on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on different sides of the underlying substrate, and the display module is fit on the underlying substrate of the fingerprint recognizing device through an adhesive layer.
However, Lu teaches with regard to another embodiment:
A fingerprint recognizing device (FIG. 10B: 1020) further comprise an underlying substrate (1029) on which a plurality of ultrasonic sensing elements (1023, 1033) are arranged, a display module (1027) and the ultrasonic sensing elements are located on different sides of the underlying substrate (See FIG. 10B, showing 1027 and 1023, 1033 located on different sides of 1029), and the display module is fit on the underlying substrate of the fingerprint recognizing device through an adhesive layer (1028) (See FIG. 10B) (See paragraph [0098], last eleven lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the fingerprint recognizing device comprise an underlying substrate on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on different sides of the underlying substrate, and the display module is fit on the underlying substrate of the fingerprint recognizing device through an adhesive layer (including 1029 and 1028, as taught further by Lu). Doing so would improve adhesion between layers, provide additional separation between layers, protect components of the ultrasonic fingerprint sensor system, provide a smooth surface over a layer having a high acoustic impedance value to reduce noise, serve as impedance matching layers between layers of high and low acoustic impedance, and/or provide electrical isolation of components of the ultrasonic fingerprint sensor system (See Lu, paragraph [0102], lines 3-11).

Regarding Claim 10, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu teaches:
The display device according to claim 8, wherein the fingerprint recognizing device comprise an underlying substrate (1411) on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on a same side of the underlying substrate (See FIG. 14: 1413 and 1423 arranged on 1411, on a same side of 1411 as 1417), and the ultrasonic sensing elements are located between the display module and the underlying substrate (See FIG. 14: 1413 and 1423 are located between 1417 and 1411).

Regarding Claim 13, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 9, wherein the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements.
However, Lu teaches with regard to another embodiment:
A display module (900) comprises a light-emitting diode device (FIG. 9) (965) (See paragraph [0091], lines 8-13), and an encapsulation cover plate (905) (See paragraph [0091], lines 13-19) located on a side of the light-emitting diode element away from ultrasonic sensing elements (995) (See FIG. 9: 905 located on a side of 965 away from 995).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements (as taught further by Lu). Doing so would allow the ultrasonic sensing elements to be integrated with various displays, including OLED displays that are suitable for use with flexible displays, curved displays, curved cover glass, and emerging 2.5D or 3D displays (See Lu, paragraph [0043]).

Regarding Claim 14, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 10, wherein the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements.
However, Lu teaches with regard to another embodiment:
A display module (900) comprises a light-emitting diode device (FIG. 9) (965) (See paragraph [0091], lines 8-13), and an encapsulation cover plate (905) (See paragraph [0091], lines 13-19) located on a side of the light-emitting diode element away from ultrasonic sensing elements (995) (See FIG. 9: 905 located on a side of 965 away from 995).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the display module comprises a light-emitting diode device, and an encapsulation cover plate located on a side of the light-emitting diode element away from the ultrasonic sensing elements (as taught further by Lu). Doing so would allow the ultrasonic sensing elements to be integrated with various displays, including OLED displays that are suitable for use with flexible displays, curved displays, curved cover glass, and emerging 2.5D or 3D displays (See Lu, paragraph [0043]).

Regarding Claim 15, Lu in view of Kho as relied upon above does not explicitly teach:
The display device according to claim 8, wherein the first electrode and the second electrode of the fingerprint recognizing device are reused as touch electrodes.
However, Lu teaches with regard to another embodiment:
	A first electrode (424) and a second electrode (440) of a fingerprint recognizing device (FIG. 4A: 308 and 310) are reused as touch electrodes (See paragraph [0049], disclosing that the ultrasonic sensing system 118 may function as a touch-sensitive control button; Therefore, the first electrode and second electrode in FIG. 4A, which are included in 118, are reused as touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the first electrode and the second electrode of the fingerprint recognizing device are reused as touch electrodes (as taught further by Lu). Doing so would allow the ultrasonic sensing elements to function both as a user input button to control the mobile device as well as a fingerprint sensor to enable security features such as user authentication features (See Lu, paragraph [0049]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kho as applied to claim 1 above, and further in view of Jin et al. (US 20210350109 A1), hereinafter Jin.

Regarding Claim 2, Lu in view of Kho teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho teaches:
The fingerprint recognizing device according to claim 1, wherein the second electrode comprise a plurality of stacked sub-electrode layers (As discussed above, Lu was modified according to Kho to include a plurality of stacked sub-electrode layers (as disclosed in Kho, paragraph [0091]) in at least one of the first electrode and the second electrode. Therefore, according to this modification, Lu in view of Kho teaches that the second electrode (1425 in FIG. 14 of Lu) comprises a plurality of stacked sub-electrode layers).
In addition, the same motivation is used as the rejection for claim 1.
Lu in view of Kho as relied upon above does not explicitly teach:
the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer, the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances.
However, Lu teaches with regard to another embodiment:
A fingerprint recognizing device (FIG. 10B) further comprises a protective layer (1029) located on a side of a second electrode (1025) away from a piezoelectric layer (1024) (See paragraph [0102] and FIG. 10B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer (as taught further by Lu). Doing so would improve adhesion between layers, provide additional separation between layers, protect components of the ultrasonic fingerprint sensor system, provide a smooth surface over a layer having a high acoustic impedance value to reduce noise, serve as impedance matching layers between layers of high and low acoustic impedance, and/or provide electrical isolation of components of the ultrasonic fingerprint sensor system (See Lu, paragraph [0102], lines 3-11).
Lu in view of Kho as relied upon above does not explicitly teach:
the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances.
However, in the same field of endeavor, fingerprint sensors (Jin, paragraph [0002]), Jin teaches:
A fingerprint recognizing device (FIG. 6) further comprises a protective layer (700), the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances (See FIG. 7A: 700 includes 710-740, each having different sonic impedances Z; See paragraph [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances (as taught by Jin). Doing so would improve the performance of an ultrasonic sensor by matching the acoustic impedance between respective layers in the protective film structure configured as a plurality of layers (See Jin, paragraph [0015]).

Regarding Claim 4, Lu in view of Kho, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho, and in further view of Jin teaches:
The fingerprint recognizing device according to claim 2, wherein materials of the two adjacent sub-electrode layers of the second electrode are molybdenum and aluminum respectively (See Kho, paragraph [0091], last seven lines: the second electrode can be a multi-layer structure including at least one of aluminum (Al), silver (Ag), molybdenum (Mo)).
In addition, the same motivation is used as the rejection for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kho, and in further view of Jin as applied to claim 2 above, and further in view of Panchawagh et al. (US 20180373913 A1), hereinafter Panchawagh.

Regarding Claim 3, Lu in view of Kho, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lu in view of Kho, and in further view of Jin teaches:
The fingerprint recognizing device according to claim 2, wherein materials of the two adjacent sub-protective layers are resin respectively (See paragraph [0101]).
Lu in view of Kho, and in further view of Jin does not explicitly teach (see elements emphasized in italics):
wherein materials of the two adjacent sub-protective layers are silicon nitride and resin respectively.
However, in the same field of endeavor, fingerprint recognizing devices (Panchawagh, Abstract), Panchawagh teaches:
	materials of two adjacent sub-protective layers are silicon nitride and resin respectively (See paragraph [0108], lines 32-40).
Lu in view of Kho, and in further view of Jin contained a device which differed from the claimed device by the substitution of wherein materials of the two adjacent sub-protective layers are resin respectively, instead of silicon nitride and resin respectively. Panchawagh teaches the substituted element of materials of two adjacent sub-protective layers are silicon nitride and resin respectively. Their functions were known in the art to provide protection to underlying structures. The materials of two adjacent sub-protective layers taught by Lu in view of Kho, and in further view of Jin could have been substituted with the materials of two adjacent sub-protective layers taught by Panchawagh and the results would have been predictable and resulted in using adjacent layers of different insulating material in the protection layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kho as applied to claim 6 above, and further in view of Ahn et al. (US 20200122197 A1), hereinafter Ahn.

Regarding Claim 7, Lu in view of Kho does not explicitly teach:
The fingerprint recognizing device according to claim 6, wherein a plurality of adjacent ultrasonic sensing elements are grouped together, transmitting electrodes of a group of ultrasonic sensing elements are formed as an integral planar electrode, and the transmitting electrodes of different groups of ultrasonic sensing elements are spaced from each other.
However, in the same field of endeavor, ultrasonic biometric sensors (Ahn, paragraph [0025]), Ahn teaches:
	a plurality of adjacent ultrasonic sensing elements (400) are grouped together, transmitting electrodes of a group of ultrasonic sensing elements are formed as an integral planar electrode (See FIG. 7: a plurality of adjacent ultrasonic sensing elements (400) are grouped together, transmitting electrodes 200 of a group of ultrasonic sensing elements are formed as an integral planar electrode), and the transmitting electrodes of different groups of ultrasonic sensing elements are spaced from each other (See FIG. 7: the transmitting electrodes 200 of different groups of ultrasonic sensing elements 400 are spaced from each other).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lu in view of Kho) so a plurality of adjacent ultrasonic sensing elements are grouped together, transmitting electrodes of a group of ultrasonic sensing elements are formed as an integral planar electrode, and the transmitting electrodes of different groups of ultrasonic sensing elements are spaced from each other (as taught by Ahn). Doing so would allow for an array of ultrasonic elements to be controlled row by row or column by column (See Ahn, paragraph [0075]).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
	Specification
	Applicant states that the specification has been corrected in accordance with the previous objection to the specification (Remarks, page 5). However, the corrected specification filed 05/16/2022 only includes correction to the abstract, and not to paragraph [0033] of the specification. Therefore, the objection to the specification is maintained.
	Claim Rejections - 35 USC § 103
	Applicant argues regarding paragraph [0091] of Kho, as cited with regard to the amended limitations (Remarks, page 7): “That is, Kho only discloses that the first electrode 313 and the second electrode 315 may include a multi-layer structure, does not disclose how many layers the first electrode 313 and the second electrode 315 may include. Moreover, in Kho, the number of layers included in the first electrode 313 and the number of layers included in the second electrode 315 are not compared”. The Examiner respectfully disagrees. Paragraph [0091] of Kho discloses that the first and second electrode 313 and 315 may “each include, without limitation, a single-layer or multi-layer structure including at least one of the following metals: chromium (Cr), nickel (Ni), copper (Cu), aluminum (Al), silver (Ag), molybdenum (Mo), gold (Au), magnesium (Mg), titanium (Ti), and an alloy thereof” (underlining added for emphasis). Therefore, one electrode (e.g., 315) may include a multi-layer structure with two of the listed metals and one (e.g., 313) may include a multi-layer structure with more than two of the listed metals, resulting in 313 having a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in 315. Therefore, the Examiner respectfully submits that Kho teaches the argued limitations.
	Applicant argues the following (Remarks, page 7): “In addition, referring to FIG. 14 in Lu, the thickness of the second electrode 1418 is greater than that of the first electrode 1415, and it is more likely that the number of layers of the second electrode 1418 (closer to the user's finger) is greater than the number of layers of the first electrode 1415 (far away from user's finger)”. The Examiner notes that 1425 is being interpreted as a second electrode, not 1418.  Paragraph [0124], lines 5-12 discloses a thickness of 1415 between about 3 μm and about 12 μm or between about 5 μm and about 10 μm, and paragraph [0125], lines 5-11 discloses of thickness of 1425 between about 2 μm and about 100 μm or between about 5 μm and about 50 μm. Therefore, while the thickness of 1425 is illustrated as being larger than the thickness of 1415, this is not necessarily the case based on the disclosed range of thicknesses. Furthermore, the Examiner disagrees that the thicknesses of the electrodes 1415 and 1425 in FIG. 14 restricts the number of layers that can be included in the respective electrodes. Specifically, as modified according to Kho, 1415 can be made with a smaller overall thickness composed of multiple sub-electrode layers, while 1425 can be made with a larger overall thickness composed of fewer sub-electrode layers than 1415. Therefore, the Examiner disagrees with Applicant’s assertion that Lu in view of Kho does not teach the amended limitations of the independent claim.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692